1

2

3                                 UNITED STATES DISTRICT COURT
4                                         DISTRICT OF NEVADA
5

6     RANDOLPH L. MOORE,                                   Case No. 2:13-cv-0655-JCM-DJA
7           Petitioner,
                                                           ORDER GRANTING MOTION
8            v.                                            FOR EXTENSION OF TIME
                                                           (ECF NO. 67)
9
      WILLIAM GITTERE, et al.,
10
            Respondents.
11

12

13          In this capital habeas corpus action, the petitioner, Randolph L. Moore, filed a second
14   amended habeas petition on July 15, 2019 (ECF No. 59). After a 32-day extension of time and a
15   62-day extension of time, Respondents’ response to the second amended petition was due
16   December 16, 2019. See Order entered February 5, 2019 (ECF No. 51); Order entered
17   September 10, 2019 (ECF No. 64); Order entered October 18, 2019 (ECF No. 66).
18          On December 12, 2019, Respondents filed a motion for extension of time (ECF No. 67),
19   requesting a third extension of time, to February 14, 2020, to respond to Moore’s second
20   amended petition. Respondents’ counsel states that the extension of time is necessary because of
21   the complexity of this case, his obligations in other cases, and anticipated time away from his
22   office. Moore does not oppose the motion for extension of time.
23          The Court finds that Respondents’ motion for extension of time is made in good faith and
24   not solely for the purpose of delay, and that there is good cause for an extension of time. The
25   Court will extend this deadline by 91 days, to March 16, 2020. The Court does so with the
26   intention that this will be the last extension of this deadline. The Court will not look favorably
27   upon any motion to further extend this deadline.
28
                                                       1
1           IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of Time

2    (ECF No. 67) is GRANTED. Respondents will have until and including March 16, 2020, to

3    respond to the petitioner’s second amended habeas petition.

4           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered February 5, 2019 (ECF No. 51) will remain in effect.

6

7                 December
            DATED THIS      20,of2019.
                       ___ day    ______________________, 2019.
8

9
                                                         JAMES C. MAHAN,
10                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     2
